tax-exempt and government entities division g0u7 department of the treasury internal_revenue_service washington d c jan uniform issue list tep rak legend taxpayer a ira x financial_institution m financial_institution n amount c amount d date dear this is in response to letters dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount c taxpayer a asserts that her failure to accomplish a rollover of amount d amount c minus the required_minimum_distribution for year within the 60-day period prescribed by sec_408 was due to miscommunication and misunderstanding by a representative of financial page institution m resulting in amount d being deposited into a non-ira account taxpayer a represents that amount d has not been used for any other purpose taxpayer a met with a representative of financial_institution m a few days after receiving a date distribution from ira x which she had maintained with - financial_institution n in amount c taxpayer a had established a relationship with her broker at financial_institution m and maintained an ira account and a - taxable account at financial_institution m taxpayer a intended to move ira x to her ira at financial_institution m however a representative of financial_institution m mistakenly deposited taxpayer a’s check into the taxable account rather than the ira account taxpayer a was not aware that a deposit to non-ira account was established until she received a form after the expiration of the 60-day period based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c contained in sec_408 of the code the code’ - sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not page apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that are eligible for the waiver under section occurred after date d i of the code s o revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a consistent with her assertion that a failure to accomplish a rollover within the day period prescribed by sec_408 was due to miscommunication and misunderstanding by a representative of financial_institution m resulting in amount d being deposited into a non-ira account taxpayer a represents that amount d has not been used for any other purpose is therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to is taxpayer a of amount d from ira x pursuant to this ruling letter taxpayer a granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount d to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to page auv7 u2 é such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions for the calendar years and -no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours frances v sigan employee_plans technical group manager enclosures deleted copy of letter_ruling notice of intention to disclose
